No. 94-55-i
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1995


IN RE THE MARRIAGE OF
ROBERT E. McCURDY,
           Petitioner, Counter-
           Respondent and Appellant,
     and
CONTANA S. McCURDY,                              ta &gp;.;&
                                           a&F?y OF SUPR&?/jE J&EIR'II
                                              sl f/&i cw hlilB!$fp~jh
           Respondent, Counter-
           Petitioner and Respondent.



APPEAL FROM:    District Court of the Eighth Judicial District,
                In and for the County of Cascade,
                The Honorable John M. McCarvel, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                K. Dale Schwanke, Jardine, Stephenson, Blewett
                and Weaver, P.C., Great Falls, Montana
           For Respondent:
                M. Gene Allison, Law Offices of Joan Cook,
                Great Falls, Montana


                              Submitted on Briefs:          August 10, 1995

                                            Decided:         September 21; 1995
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
        Pursuant to Section I, Paragraph 3(c),          Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be

cited as precedent and shall be published by its filing as a public

document with the Clerk of the Supreme Court and by a report of its

result to State Reporter Publishing Company and West Publishing

Company.

        Robert McCurdy     appeals the decision of the Eighth Judicial

District Court, Cascade County, awarding Robert and Contana McCurdy

joint custody of their preschool son and awarding Contana $2500 in

attorney fees.        We affirm.
        We find the following issues dispositive on appeal:

        1.     Did the District Court err in awarding the McCurdys joint

custody of Collin with Contana being the primary residential

custodian?

        2.     Did the District Court err in awarding Contana attorney

fees?
        Robert and Contana were married on August 29, 1992.               Their

son, Collin, had been born on January 2,          1992. After two years of

marriage, Contana took Collin and left Robert.              Robert    petitioned

the District Court for dissolution of their marriage on January 14,

1994.        Robert received temporary custody of Collin following their

separation until April 12, 1994, at which time the court ordered

temporary joint custody to Robert and Contana.
        On July 29, 1994,      the   District   Court   heard   the   respective

parties'       arguments   concerning their desire to have custody of


                                        2
Collin.     Robert sought sole custody of Collin, while Contana sought
joint     custody but wanted to be Collin's primary residential

custodian in order to maintain eligibility for subsidized housing.

Following trial,        the court entered its findings of fact, conclu-

sions of law and order granting the parties joint custody with

Contana being the primary residential custodian.           The court also
awarded Contana attorney fees.        Robert appeals the decision of the

District Court.

                                   Issue 1

        Did the District Court err in awarding the McCurdys joint
custody     of Collin with Contana being the primary residential

custodian?

        Robert argues that the District Court's findings concerning

the "best        interest" of Collin are insufficiently comprehensive to

provide a basis for a decision.           In Re the Marriage of Nikolaisen

(199X),    257 Mont. 1,     847 P.Zd 287.     Robert also argues that the
court's findings are clearly erroneous because they are not

supported by substantial credible evidence.          In Re the Marriage of

Johnson (1994), 266 Mont. 158, 879 P.2d 689.

        This Court has held that a district court need not make

specific findings addressing every "best interest" factor set forth

in § 40-4-212, MCA.          In Re the Marriage of Arrotta (1990), 244
Mont. 508,    797 P.2d 940.    This Court has also recognized the

statutory presumption found in 5 40-4-224, MCA, that joint custody

is generally in the child's best interest.           In Re the Marriage of

Syljuberget (19881, 234 Mont. 178, 763 P.2d 323.

                                      3
        After reviewing the record we conclude that the court's

findings of fact are sufficiently comprehensive and are supported

by substantial credible evidence.

                                     Issue 2
        Did the District Court err in awarding Contana attorney fees?

        Attorney fees in a dissolution action are governed by § 40-4-

110, MCA, which states:

        The court from time to time, after considering the
        financial resources of both parties, may order a party to
        pay a reasonable amount for the cost to the other party
        of maintaining or defending any proceeding under chapters
        1 and 4 of this title and for attorney's fees . . .
We review an award of attorney fees to determine if the court

abused its discretion.        In Re the Marriage of Brownell (1993), 263
Mont. 78, 865 P.2d 307.

        After   reviewing   the   record,   we conclude that the District

Court     sufficiently      considered the financial resources of the

parties and that both parties were provided with sufficient notice

of the attorney fees issue.          We conclude that the District Court

did not abuse its discretion in awarding Contana attorney fees.

        AFFIRMED.




                                                 Chief Justice




                                        4
1\




     ---_._-.---